Order entered January 16, 2013




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01382-CV

                               STEVEN E. BROWN, Appellant

                                              V.

                            BANK OF AMERICA, N.A., Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-02170

                                           ORDER
       Before the Court is appellant’s January 11, 2013 unopposed motion to extend time to file

appellant’s amended brief. Appellant’s motion is GRANTED. Appellant’s amended brief shall

be filed on or before February 13, 2013.


                                                    /s/   CAROLYN WRIGHT
                                                          CHIEF JUSTICE